USDC IN/ND case 1:20-cv-00357-HAB-SLC document 1 filed 10/14/20 page 1 of 5


                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


CASSANDRA BUCKLEY, individually and )
On behalf of those similarly situated, )
                                       )
              PLAINTIFF,               )
                                       )
V.                                     ) CASE NO.: 1:20-CV-357
                                       )
S.W.O.R.N. PROTECTION LLC and          )
MICHAEL DELONG,                        )
                                       )
              DEFENDANTS.              )

            COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

      Comes now Cassandra Buckley (“Buckley”), on her own behalf and on behalf of

those similarly situated, and brings this action against Defendant S.W.O.R.N. Protection

LLC (“S.W.O.R.N.”) and Michael DeLong (“DeLong”) (together, “Defendants”), for

violation of the Fair Labor Standards Act, 29 U.S.C. §201 et seq. (“FLSA”), and shows as

follows:

                                        PARTIES


   1. Buckley is an individual who resides [] County, Indiana.

   2. At the times relevant to her claims, Buckley was an employee of Defendants

      within the meaning of the FLSA.

   3. S.W.O.R.N.is an Indiana limited liability company with its principal location at

      5714 Saint Joe Road, Fort Wayne, Indiana.

   4. At the times relevant to Buckley’s claims, S.W.O.R.N. was her employer within

      the meaning of the FLSA.
USDC IN/ND case 1:20-cv-00357-HAB-SLC document 1 filed 10/14/20 page 2 of 5


  5. DeLong is an individual who may be found at S.W.O.R.N.’s principal business

     location.

  6. At the times relevant to Buckley’s claims, DeLong was Buckley’s employer

     within the meaning of the FLSA, inasmuch as he acted in the interest of an

     employer.

                               JURISDICTION AND VENUE


  7. This Court properly has jurisdiction to hear this case pursuant to 28 U.S.C. §1331

     because Plaintiff asserts a claim arising under federal law, to wit, the FLSA.

  8. This Court is a proper venue for this case pursuant to 28 U.S.C. §1391 because

     Defendants may be found in this district, and because a substantial portion of the

     events giving rise to Plaintiff’s Complaint occurred in this district.

                                    FLSA COVERAGE


  9. Defendant is an employer within the meaning of the Fair Labor Standards Act, 29

     U.S.C. §203(d).

  10. Defendant was an enterprise engaged in commerce or in the production of goods

     for commerce, inasmuch as Defendant had employees who handled, sold, or

     otherwise worked on goods or materials that have moved or been used in

     interstate commerce, and has annual gross volume of sales in excess of

     $500,000.00.

  11. Plaintiff and those similarly situated are employees within the meaning of the

     FLSA, 29 U.S.C. §203(e)(1).

                                FACTUAL ALLEGATIONS
USDC IN/ND case 1:20-cv-00357-HAB-SLC document 1 filed 10/14/20 page 3 of 5


  12. Buckley worked for Defendants as a manager.

  13. For her work, Defendants paid Buckley a salary.

  14. When she started, her salary was $480.00 per week.

  15. Buckley worked more than 40 hours in single workweeks.

  16. Buckley worked more than 40 hours in single workweeks.

  17. Defendants required, instructed, suffered, or permitted Buckley to work more

     than 40 hours in single workweeks.

  18. S.W.O.R.N. did not pay Buckley one and one-half times her regular rate for

     hours in excess of 40 in a single workweek.

  19. Buckley is informed and believes that other employees of S.W.O.R.N. also

     worked more than 40 hours in single workweeks.

  20. Buckley is informed and believes that S.W.O.R.N. did not pay other employees

     one and one-half times their regular rates for hours in excess of 40 in a single

     workweek.

                      COLLECTIVE ACTION FACTUAL ALLEGATIONS


  21. Defendants maintained a policy, pattern, practice, or plan by which employees

     were not paid one and one-half times their regular rates for hours in excess of 40

     in single workweeks.

  22. Upon Plaintiff’s information and belief, this policy, pattern, practice or plan was

     not unique to Plaintiff, but affected others employed by Defendant.

  23. Upon Plaintiff’s information and belief, Plaintiff and other employees employed

     by Defendant are similarly situated in that they were subjected to the same
USDC IN/ND case 1:20-cv-00357-HAB-SLC document 1 filed 10/14/20 page 4 of 5


      policy, pattern, practice or plan by which they were not paid one and one-half

      times their regular rates for hours in excess of 40 in single workweeks.

                  COUNT I – VIOLATION OF THE FAIR LABOR STANDARDS ACT

   24. Plaintiff, and those similarly situated, worked more than 40 hours in single

      workweeks.

   25. Plaintiff, and those similarly situated, were not compensated at the rate of at least

      one and one-half times their regular rates for hours in excess of 40 in single

      workweeks.

   26. Defendants’ violated the FLSA by failing to pay employees at least one and one-

      half times their regular hourly rates for hours in excess of 40 in a single

      workweek.

   27. Defendants acted willfully in violating the FLSA with respect to Plaintiff and

      those similarly situated.

                                   PRAYER FOR RELIEF


      WHEREFORE Plaintiff, on her own behalf and on behalf of those similarly situated,

demands relief as follows:


   1. Lost overtime wages;

   2. Liquidated damages;

   3. An order enjoining Defendants from further violations of the FLSA;

   4. An order awarding Plaintiff’s attorney’s fees;

   5. An order awarding the costs of this action;
USDC IN/ND case 1:20-cv-00357-HAB-SLC document 1 filed 10/14/20 page 5 of 5


  6. An order awarding all other relief this Court deems necessary and proper in the

     premises.


                                                /s/ Jason R. Ramsland
                                                Jason Ramsland, #29443-29
                                                Ramsland Law
                                                8520 Allison Pointe Blvd Ste 223
                                                PMB 65298
                                                Indianapolis, Indiana 46250-4299
                                                765.267.1240
                                                jason@rams.land
                                                Attorney for Plaintiff

                               DEMAND FOR JURY TRIAL


     Plaintiff demands trial by jury on all issues so triable.


                                                /s/ Jason R. Ramsland
                                                Jason R. Ramsland (#29443-29)
